Citation Nr: 1432157	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  He died in April 2012, and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002); Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. pts. 3, 14 , and 20).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued the Veteran's 10 percent disability evaluation for hypothyroidism. 

In February 2013 the RO denied claims for accrued benefits and entitlement to service connection for the cause of the Veteran's death.  The Appellant was notified in April 2013 but she did file a notice of disagreement (NOD) to this rating action.  

The Board remanded this case in September 2013 and it has been returned for review by the Board.


FINDING OF FACT

Prior to his death, the most probative and competent evidence reflects that the Veteran's hypothyroidism was productive of symptoms including cold intolerance, fatigue, mental sluggishness, and constipation.


CONCLUSION OF LAW

The Veteran's thyroid disorder did not meet the criteria for a disability rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119 Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In February 2009, the RO sent the Veteran a notice letter satisfying the requirements of the VCAA.  Further, in a February 2013 rating decision, the appellant was informed of the rating criteria used to evaluate hypothyroidism.  The claim was readjudicated in an October 2013 Supplemental Statement of the Case.  

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records and VA treatment records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they described his thyroid condition in detail sufficient to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. 303 (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The appellant has neither alleged nor proven that prejudice resulted from any deficiency with regard to the VCAA and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 556 U. S. 396, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  

Entitlement to an Increased Rating to Hypothyroidism 

Service treatment records (STRs) show that the Veteran underwent a bilateral subtotal thyroidectomy with postoperative parathyroid complications in June1966.  In April 1984, service connection was granted for thyroidectomy with hypoparathyroidism.  A 10 percent evaluation was assigned under Diagnostic Code 7905.   

In December 1996, separate 10 percent ratings were assigned for thyroidectomy under Diagnostic Code 7903 and hypoparathyroidism under Diagnostic Code 7905.  The RO continued the 10 percent rating for thyroidectomy with hypoparathyroidism under Diagnostic Code 7905. 

The Veteran filed the current claim in April 2009.  The RO denied increased ratings for thyroidectomy and hypoparathyroidism in June 2009.  The Veteran timely appealed the denial of a higher rating for thyroidectomy in August 2009.  In an April 2010 rating decision, the disability evaluation for hypothyroidism status post thyroidectomy under Diagnostic Code 7903 was increased to 30 percent, effective July 2, 2008.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran did not indicate his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 30 percent rating is warranted when hypothyroidism causes fatigability, constipation, and mental sluggishness.  A 60 percent rating is for assignment when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is for assignment when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for Diagnostic Code 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7.  The Court also stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court also acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction." Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

The competent medical evidence from this period includes VA treatment reports, along with VA examinations.  The VA treatment reports reflect that in July and September 2008 the Veteran reported symptoms to include loss appetite, weight loss, fatigue, cold intolerance, easy bruising, tingling in his feet, and loss of balance.  His medication regimen was readjusted.  

At VA examination in February 2009, the Veteran denied somnolence, lack of energy, lack of stamina, and lack of endurance.  The Veteran reported difficulty swallowing.  The VA examiner doubted that this was related to his 1966 surgery.  The examiner reported that the Veteran did not have identifiable residuals from his hypothyroidism.  In her opinion, the disability did not impair the Veteran in his daily living.  

In February 2006, the RO received statements form the Veteran and his step children describing his limited physical abilities to include difficulty walking, lifting objects, putting his clothes on, and weight loss.  

In March 2010, the Veteran's treating VA physician submitted a letter describing his medical picture.  He noted that the Veteran was receiving medical care secondary to surgical treatment for Grave's disease that occurred at the age of 19.  He indicated that during the surgical procedure his parathyroid glands were destroyed, which caused permanent hypoparathyroidism.  He further pointed out that while there is replacement therapy for his thyroid condition there is no such treatment for the parathyroid disorder.  This has resulted in low blood calcium levels and elevated phosphorous levels.  He stated that the resulting manifestations from this imbalance in electrolytes included daily fatigue, muscle pain, joint pain, muscle cramps, muscle fasciculation, and chronic constipation.     

The RO increased the rating to 30 percent, effective in July 2008.  

A general VA examination was conducted in August 2011.  The VA examiner noted that the Veteran was on replacement calcium and vitamin D due to his hypoparathyroidism.  He reported complaints of fatigue, generalized weakness, cold intolerance, hot intolerance, and insomnia.  Subsequent to physical examination and diagnostic testing, the examiner commented that his hypothyroidism was well-controlled by medication.  His TSH levels were slightly below range but this was typical following hypothyroidism treatment.  His calcium levels were below normal but the examiner felt that this was due to noncompliance with medication.  The physician added that while he had occasional muscle spasm and fatigue, this was not related to his hypothyroidism but secondary to peripheral neuropathy that had impaired his ambulation and daily functioning.  His neuropathy in turn was related to alcoholism which causes folate and B12 deficiencies.  

In this case the Board does not find that the Veteran's hypothyroid symptoms met the criteria for a higher rating.  He had not been shown to have muscular weakness or weight gain as a result of his hypothyroidism.  The Board notes that the Veteran, his children, and his spouse complained of the Veteran's loss of memory and increased fatigue.  However, mental sluggishness and fatigue are contemplated in the assigned 30 percent rating.  Moreover, service connection was granted for depression in a later rating decision.  

The Board notes that the Veteran complained of muscle weakness and temperature intolerance.  While the Veteran's lay statements were competent and credible with regards to reporting the severity of his symptomatology, the Board finds that the clinical documentation of record is more probative as to the Veteran's disability picture.  None of the clinical evidence in connection with this claim showed evidence confirming the subjective reports of muscular weakness or weight gain.  As far as his reported temperature intolerance, this is one of the symptoms associated with a 100 percent disability rating and the Board finds his complaints were credible.  However, a higher rating is not warranted even with this symptom.  Aside from feeling cold or hot, the Veteran did not report that his temperature intolerance negatively affected his daily activities or employment.  As reported above, two VA physicians indicated that his hypothyroidism was under control with medication.  In the absence of competent clinical documentation of significant residuals associated with his disorder, the Board concludes that the Veteran did not meet the criteria for an evaluation in excess of 30 percent evaluation under Diagnostic Code 7903.  Similarly, he did not demonstrate the findings required for a 100 percent rating.  Accordingly, the benefit sought on appeal is denied. 

Because the Veteran's disability picture did not more closely approximate the criteria for a rating in excess of 30 percent at any time during the appeal period, he is not entitled to a higher "staged" rating due to significant change in the level of disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hypothyroidism are contemplated by the schedular criteria set forth in Diagnostic Code 7903.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hypothyroidism, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for hypothyroidism.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his hypothyroidism rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The February 2009 and August 2011 VA examiner stated that the Veteran's thyroidectomy with hyperparathyroidism did not impact his ability to work.  Neither the Veteran nor the appellant have contended otherwise.  


ORDER

Entitlement to a disability rating in excess of 30 percent for hypothyroidism for purposes of accrued benefits is denied.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


